Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 13, 2021

                                     No. 04-20-00600-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR., AN
                      INCAPACITATED PERSON,


                  From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2011PB6000081-L2-B
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER
          Appellant’s motion for an extension of time to file her brief is GRANTED. Appellant’s
brief is due on or before May 14, 2021.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court